Citation Nr: 0315709	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  95-17 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for residuals of a 
mouth injury.

3.  Entitlement to service connection for a right shoulder 
disability.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran served on active duty from September 1956 to 
January 1958.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 1995 
rating decision by the Detroit, Michigan RO.  When this case 
was most recently before the Board in December 2000, it was 
remanded for additional development.


FINDINGS OF FACT

The veteran's left knee disability, currently diagnosed as 
degenerative changes of the left knee, originated during his 
active service.


CONCLUSION OF LAW

Left knee disability, currently diagnosed as degenerative 
changes of the left knee, was incurred in active duty.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In additions, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

With regard to the veteran's claim for service connection for 
a left knee disability, the Board has found the evidence and 
information currently of record to be sufficient to 
substantiate the veteran's claim.  Therefore, no further 
development of the record is required to comply with the VCAA 
or the implementing regulations. 

Factual Background

The veteran served on active duty from September 1956 to 
January 1958.  The evidence of record notes that most of the 
veteran's service medical records were presumably destroyed 
in the accidental fire at the National Personnel Records 
Center (NPRC) in 1973.  Morning reports from the veteran's 
military unit, for the period from January to April 1957, are 
negative for findings of a left knee disability.

An April 1974 hospitalization reports from Detroit Medical 
Center notes that the veteran was seen with a history of 
internal derangement of the left knee that had not responded 
to conservative treatment.  Arthrographic studies revealed a 
tear in the left medial meniscus.  The veteran underwent a 
left medial meniscectomy.  Additional findings at the time of 
the operation included a complete old tear of the anterior 
ligament for which repair was not possible.  

A February 1991 X-ray report from Radiology Associates notes 
findings of minimal osteoarthritis of the left knee.

In June 1994, the veteran submitted a claim, in pertinent 
part, for service connection for a left knee disability.

An August 1994 VA examination report notes that the veteran 
was a parachutist during service.  He reported that he 
underwent an operation on his left knee in 1956 or 1957; 
following service, he underwent an operation on his left knee 
in 1975.  Currently his complaints included knee pain.  
Following examination, the pertinent diagnoses were 
osteoarthritis of the left knee and status post surgery to 
the left knee of unknown origin (but scar suggests a medial 
meniscectomy).

In a statement received by the RO in September 1995, the 
veteran stated that he injured his knees while participating 
in a field exercise during basic training.  He indicated that 
he was hospitalized overnight and placed on light duty for 
several days.  The veteran further stated that the swelling 
in his knees subsided after several days; he was provided 
with elastic wraps for his knees.  Thereafter, during the 
remainder of his service, he repeatedly reported to sick call 
because of problems with his knees.  He was given pain pills 
and lintament.  At one point, following a parachute jump, he 
was given crutches for a knee injury.

A November 2002 VA examination report notes that the veteran 
injuring his left knee in a parachute jump at Ft. Campbell, 
Kentucky.  Following service, he re-injured his left knee, 
and underwent surgery in the 1970's.  The examiner diagnosed 
status post meniscectomy and subsequent degenerative changes 
of the left knee and stated, "the left knee shows evidence 
of previous surgery with degenerative changes which is at 
least as likely as not related to [the veteran's] service 
condition."



Analysis

The veteran contends that he has a left knee disability due 
to injuries sustained during active duty while serving as a 
paratrooper.

Service connection may be established for a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a pre-existing injury 
or disease in the line of duty.  38 U.S.C.A. § 1131; 38 
C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease initially diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

In the case at hand, the veteran's service medical records 
were presumably destroyed in the accidental fire at the NPRC 
in 1973.  The veteran has alleged that he received left knee 
injuries and treatment in service and he has also described 
the left knee problems that he has experienced since service.  
Although there is no contemporaneous medical evidence 
reflecting a diagnosis of a left knee disability in service 
or until many years thereafter, the Board has found the 
history provided by the veteran to be credible.  Moreover, 
the November 2002 VA examiner has linked the veteran's 
currently diagnosed degenerative changes of the left knee to 
his military service.  This opinion is based upon an 
examination of the veteran and a review of the available 
evidence pertaining to the veteran's medical history.  No 
medical opinion indicating that the left knee disability is 
not etiologically related to service is of record.  
Therefore, the Board is satisfied that the evidence 
supportive of the claim is at least in equipoise with that 
against the claim.  Accordingly, service connection is in 
order for the veteran's left knee disability.


ORDER

Entitlement to service connection for left knee disability, 
currently diagnosed as degenerative changes of the left knee, 
is granted. 


REMAND

The veteran contends that he has disabilities of the 
shoulders, right knee and mouth that are related to injuries 
sustained during parachute jumps in service.

A November 2002 VA examination report indicates that the 
veteran was granted disability benefits by the Social 
Security Administration.  The Board notes that if an award of 
Social Security disability benefits has been granted, the 
United States Court of Appeals for Veterans Claims has made 
it clear that Social Security records are relevant to claims 
for disability compensation and that not only the decision of 
that agency but also the records considered in arriving at 
the decision must be obtained.  See Murincsak v. Derwinski, 2 
Vet. App. 363 (1992).  Although Social Security records are 
usually relevant to increased rating and unemployability 
determinations, the Board is of the opinion that they should 
be obtained in this case because of the history and diagnoses 
that might be contained in the medical reports supporting the 
grant of benefits.  

Furthermore, with respect to the veteran's claim for service 
connection for residuals of a mouth injury, the Board notes 
that the veteran underwent a VA examination in November 2002.  
The VA examiner noted diagnoses of loss of teeth, caries, 
toothbrush abrasion, occasional clicking of the 
temporomandibular joint with no pain, sensitivity of teeth 
and periodontal disease.  In a January 2003 addendum to the 
examination report, the examiner stated, "the current chief 
complaint is the result of the original documented trauma."  
It is not clear from the examiner's statement which currently 
present abnormalities are related to service trauma; 
therefore, clarification is needed.

The Board regrets any further delay in this case; however, 
the Board concludes that additional development of the record 
is required prior to appellate disposition.  Therefore, this 
case is REMANDED for the following action:

1.  The RO should contact the Social 
Security Administration in order to 
obtain a copy of that agency's decision 
with respect to the veteran's claim for 
disability benefits, together with copies 
of all records considered in arriving at 
that decision.  All records obtained 
should be associated with the claims 
file.

2.  The RO should also make arrangements 
with the Detroit VA Medical Center for 
the claims files to be reviewed by 
Richard A. Plezia, D.D.S., M.S., who 
examined the veteran in November 2002.  

He should be requested to provide a 
supplemental report in which he 
specifically identifies the current 
residuals of service trauma of the 
veteran's mouth.  The basis for the 
opinion should be fully reported for the 
record.  If the examiner is unable to 
provide the needed information without 
another examination, the veteran should 
be scheduled for another examination by 
this examiner.  

3.  If Dr. Plezia is no longer available, 
the veteran should be scheduled for a VA 
dental examination.  All indicated 
studies should be performed, and the 
claims folder must be made available to 
and reviewed by the examiner.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not that any currently present disability 
affecting the veteran's mouth and 
mandible is etiologically related to 
service.  The rationale for all opinions 
expressed should be provided.

4.  The RO should then undertake any 
other development required to comply with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002) and 38 C.F.R. §§ 3.159, 3.326 
(2002), to include additional VA 
examinations, if deemed necessary. 

5.  Thereafter, the RO should 
readjudicate the issues of entitlement to 
service connection for a right shoulder 
disability, a left shoulder disability, a 
right knee disability and residuals of a 
mouth injury.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given the appropriate time period to 
respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



